I concur in the decree rendered in this case because of the insufficiency of the proof of fraud; but it is not my opinion that Mrs. Morrissey would have been protected by the public records, if she had dealt with the building and homestead association with full knowledge of the facts, and with the intention of gaining an unfair advantage over Vazquez, for herself or for her brother, Romano; for, in that case, she would have perpetrated a fraud, It is not my understanding that the jurisprudence goes so far as to allow the presumption that the public records show the true facts to shield a person in the perpetration of a fraud.